Park, J.
It appears in this case that the administrator, on the 7th day of April, 1868, in pursuance of a verbal order of the court of probate, which was perfected and made a formal *271order on the 28th day of December, 1869, made distribution of the estate in question to the persons that the court of probate found were the heirs at law of the deceased, and entitled to receive the same. This order of the court of probate has never been reversed, but it now remains in full force, and we think it furnishes full protection to the administrator, and a conclusive answer to this suit on the probate bond, until it shall be regularly set aside on appeal taken from the order to the Superior Court. "We think this view of the case is fully sustained by the following cases: Davenport v. Richards, 16 Conn., 310; Gates v. Treat, 17 id., 388; Bissel v. Bissel, 24 id., 241.
We advise a judgment in favor of the defendants.
In this opinion the other judges concurred; except Seymour, J., who having been consulted in the case when at the bar did not sit.